DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, lines 2-3: "of the aliphatic polyamide" should be --of aliphatic polyamide type-- for grammatical clarity
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP S62-261505, with English machine translation) in view of Murata (US 2013/0092304).
Regarding claim 1, Ogawa discloses a pneumatic tire comprising a tread having ground surface comprising grooves (see Fig. 1), the grooves forming a space delimited by two lateral faces and a bottom face. Ogawa clearly illustrates the grooves as having a width and depth in the tire cross-section. While Ogawa does not expressly disclose the grooves as circumferential with width of at least 5mm and depth of between 4 and 7 mm, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire of Ogawa as a passenger car tire with groove depths as claimed since (1) Ogawa's broader disclosure is towards a pneumatic radial tire and is not limited to a heavy duty pneumatic tire (see first 3 lines of [0001]); and (2) Murata, similarly directed towards a pneumatic tire, teaches passenger tire circumferential grooves preferably have widths of greater than 5 mm and depths of 6 to 10 mm ([0061]; crown groove width is 8 to 18 mm, which is 1.25 to 2.0 times the shoulder groove width) to provide drainage performance and tread rigidity. One having ordinary skill in the art would have motivated to apply Ogawa's belt structure in passenger car tires to obtain the expected benefit of improved wandering and steering characteristics.
Further, Ogawa depicts the cross-section of the grooves in the axial direction in Fig. 1--therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention for the grooves to extend circumferentially. 
Ogawa discloses a crown reinforcement comprising a working reinforcement (belt layer 12) with two working layers (see belt plies 12a, 12b) made of metal cords crossing at 17 degrees (pg 3).
The radially outermost working layer 12b has an undulation in line with the shoulder rib (see Fig. 1). The undulation portion is radially outside the portion of the working layer that is in line with the center of the bottom face of the circumferential groove. As to the radially outer surface of the undulations being at least 10% of the radially outer surface of the working layer, Ogawa teaches the width of each end portion of the belt as 5 to 25%, preferably 10 to 20% of the belt width (top pg 4). Given an undulation at both axial ends of the belt, these dimensions suggest about 10-50%, preferably 20-40% of the belt would comprise the undulating end portions.  Ogawa does not expressly disclose the minimum radial distance between the radially outer surface of the outermost working layer and the tread surface as at least 1mm less than the radial distance between the outermost working layer and the tread surface at the closest groove or the minimum radial distance between the radially outer surface of the crown reinforcement and the tread surface as at most equal to the depth of the closest groove increased by 2mm. It would have been obvious, however, to configure the crown reinforcements with depths as claimed since (1) Ogawa clearly illustrates the undulation of the outermost reinforcements as rising such that the depth is less than the depth of the groove bottom face, thus suggesting a depth relation that satisfies the claimed ranges; and (2) Ogawa teaches that the distance from the undulation to the tread surface (Hs) is 0.30 to 0.80 times the distance from the tread surface to the belt at the center side to prevent a decrease in wear resistance of the tread side end portion and bring a favorable reduction in the force due to the crushing action (pg 4), suggesting a range of distances between the belt and tread surface that overlaps the claimed distance ranges since the groove depth is shown to be slightly less than the center side depth (Hc).
Regarding claims 2, 3, 6, 12, and 13, as to the specified distances, as discussed above, It would have been obvious, however, to configure the crown reinforcements with depths as claimed since (1) Ogawa clearly illustrates the undulation of the outermost reinforcements as rising such that the depth is less than the depth of the groove bottom face, thus suggesting a depth relation that lies slightly above the groove depth; and (2) Ogawa teaches that the distance from the undulation to the tread surface (Hs) is 0.30 to 0.80 times the distance from the tread surface to the belt at the center side to prevent a decrease in wear resistance of the tread side end portion and bring a favorable reduction in the force due to the crushing action (pg 4), suggesting a range of distances between the belt and tread surface that overlaps the claimed distance ranges since the groove depth is shown to be slightly less than the center side depth. As to the 20 to 85% range of claims 12 and 13, Ogawa teaches the width of each end portion of the belt as 5 to 25%, preferably 10 to 20% of the belt width (top pg 4). Given an undulation at both axial ends of the belt, these dimensions suggest about 10-50%, preferably 20-40% of the belt would comprise the undulating end portions.
Regarding claim 9, Ogawa teaches a layer of padding rubber under the undulation (see 16 in Fig. 1). The padding supports the undulation of the belt layer. As to the padding layer thickness, Ogawa teaches the shoulder thickness Hs as 14mm and the center thickness of 20mm in the example (see pg 4)--thus the undulation height provided by the padding layer is about 6mm. 
Regarding claim 11, the crown reinforcement consists of two working plies (12a, 12b) and a hooping ply (12c--the cord layer "functions to suppress tire peripheral growth," [pg3, line 114]; therefore, the layer is considered to be a hooping layer). Alternatively, if Ogawa's disclosure of 12c is insufficient, Examiner takes Official Notice that is well known and conventional in the tire art to configure plies as hooping plies with circumferentially oriented cords to suppress peripheral growth due to centrifugal forces.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP S62-261505, with English machine translation) in view of Murata (US 2013/0092304) as applied to claim 1 above, and further in view of Matsuda (US 2009/0236022) or Kawashima (JP06-293026, with English machine translation).
Regarding claims 4 and 14, while Ogawa does not disclose the groove bottom gauge, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the distance between the bottom face and the radially outermost working layer as 1 to 5 mm in view of one of Matsuda, similarly directed towards a tire, teaches configuring the groove bottom gauge as ranging from 1 to 2.7 mm for passenger vehicle tires to 4 to 6.5 mm for heavy duty tires ([0045]) or Kawashima, similarly directed towards a tire tread, teaches gauges ranging from 1.4 to 2.8 mm for passenger cars, 2.0 to 4.0 for trucks, and 4.0 to 6.8 mm for heavy load (abstract, [0005]). One would have been motivated to select a gauge of based on competing factors of groove volume, tread thickness (tire weight/cost), and prevention of belt damage.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP S62-261505, with English machine translation) in view of Murata (US 2013/0092304) as applied to claim 1 above, and further in view of Serva (US 2018/0207996).
Regarding claim 5, while Ogawa does not disclose tread wear indicators, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the tread of Ogawa with wear indicators since (1) tread wear indicators and extremely common and conventional in the tread art for use in assessing wear levels of a tire; and (2) Serva, similarly directed towards a tire tread, teaches a groove having a wear indicator extending from the tread surface with steps to indicate the level of wear (abstract, see Figs. 1-4). The radially outermost point of the wear indicator in Serva is substantially at the tread surface (Fig. 4) and thus it would have been obvious for the distance from the surface to the belt to be greater than the distance from the surface to the wear indicator.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP S62-261505, with English machine translation) in view of Murata (US 2013/0092304) as applied to claim 1 above, and further in view of Miyazaki (US 2002/0088523).
Regarding claims 8 and 16, Ogawa does not disclose a radially outermost layer comprised of textile reinforcing elements arranged at an angle of at most 10 degrees. It is conventional in the tire art, however, to provide an outer circumferential band or hooping reinforcement layer to restrain radial expansion of the tire. For example, Miyazaki, similarly directed towards a tire, teaches an outer band 10 made of organic fiber cords such as polyester or rayon and arranged at less than 5 degrees to the circumferential to prevent the rising of a breaker (working belt layers) due to centrifugal force ([0020-0021]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the crown reinforcement structure of Ogawa with a radially outer most layer of textile cords as claimed since Miyazaki, similarly directed towards a pneumatic tire, teaches providing the outer layer of a belt with a band of circumferential textile cords to prevent the rise of belt reinforcement plies due to centrifugal force ([0020-0021]).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP S62-261505, with English machine translation) in view of Murata (US 2013/0092304) as applied to claim 1 above, and further in view of Hartz (US 3599696).
Regarding claims 10 and 17, Ogawa is silent as to the tan delta of the padding rubber; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tan delta value to be less than that of the tread since Hartz, similarly directed towards a pneumatic tire, teaches configuring the under the tread and adjacent the belt edges with a low hysteresis rubber to reduce heat build-up, lower operating temperature, and improve durability and (col 3, lines 22-56; col 4, lines 68-75). Hartz discloses the "low hysteresis rubber" is less than the rubber of the tread under the same cyclic loading conditions. Examiner notes that hysteresis is measured with dynamic loss tangent. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-14, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 8, 10-13, and 15-19 of copending Application No. 16/343,552 in view of Ogawa (JP S62-261505, with English machine translation). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application and claim 1 of '520 are both directed towards a tire having tread delimited by grooves, and a crown reinforcement comprising working layers with at least one undulation, said undulation positioned a distance from the tread surface relative to the position of the base of the closest groove and outermost layer of crown reinforcement located under the groove. While '552 does not disclose the "at least 10% of the radially outer surface" as positioned at the radial distance as recited in the instant claim 1, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the undulation as at least 10% of the surface since Ogawa, similarly directed towards a pneumatic tire having a belt reinforcement with undulation, teaches the width of each undulation at the end portion of the belt as 5 to 25%, preferably 10 to 20% of the belt width (top pg 4). Given an undulation at both axial ends of the belt, these dimensions suggest about 10-50%, preferably 20-40% of the belt would comprise the undulating end portions. One would have been motivated to prevent a decrease in wear resistance of the tread side end portion and bring a favorable reduction in the force due to the crushing action (pg 4). Claims -6, 8-14, 16, and 17 encompass substantially the same limitations as claims 2-4, 7, 8, 10-13, and 15-19 of the '552 application.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
Applicant argues that Ogawa discloses a heavy-duty tire, that Ogawa would not be applicable to passenger car tires, and that one would not configure a heavy-duty tire with groove depths of between 4 and 7mm. 
Examiner disagrees. Ogawa recites the invention as relating to a "pneumatic radial tire having an improved tread reinforcing structure, and more particularly to a heavy duty pneumatic radial tire" in lines 1-3. While Ogawa tire is preferably a heavy duty pneumatic radial tire, the broader disclosure is directed towards a general pneumatic radial tire. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. One of ordinary skill in the art at the time of the invention would have expected the stated benefits of improved wandering and steering characteristics to be applicable to passenger car tires, which similarly operate under high speed straight running conditions and require steering performance on turns. Groove depths of 4 to 7mm are conventional on passenger car tire applications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749